Citation Nr: 1803247	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for atopic dermatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to December 1987 and May 1990 to October 2011, with service in Iraq and Afghanistan.  His decorations include the Combat Action Badge and a Bronze Star.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Throughout the appeal period, the most probative evidence reflects that the Veteran's dermatitis has affected less than 5 percent of his entire body and less than 5 percent of exposed areas, and has only required topical, non-systemic, therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for dermatitis are not met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for his dermatitis, asserting that his skin condition covers more than 5 percent of his body.  See June 2012 Notice of Disagreement (rash is "all over my upper body"); March 2014 VA Form 9 (rash affects "groin, buttocks, neck, shoulders, arms, back").  He further testified at a Decision Review Officer (DRO) hearing that his skin condition only affects him in the summertime when the heat is stronger, at that time covering 15 to 20 percent of his body.  See February 2016 DRO Hearing Transcript (Tr.) at 5.   

The Veteran's dermatitis is currently rated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The appeal period before the Board is from November 1, 2011, the effective date of service connection.

On VA general medical examination in October 2011, the Veteran reported intermittent rashes on his upper body, trunk, arms and hands, exacerbated by heat.  He denied use of corticosteroids, immunosuppressive drugs or light therapy.  Examination of the skin was unremarkable, with the examiner noting that zero percent of the body and zero percent of exposed areas were affected.

On December 2013 VA examination, the Veteran reported that his skin disorder affected his upper extremities and posterior neck, flaring every 2-3 months for 3-4 days.  He reported treatment of the affected areas with topical hydrocortisone for less than 6 weeks in the previous 12 months.  The examiner assessed a rash on the cubital regions and posterior aspect of the Veteran's neck, affecting less than 5 percent of his total body and less than 5 percent of his exposed areas.  

On VA examination in October 2014, the examiner noted that the Veteran had no visible skin conditions on either his total body, or the exposed areas, and that he had not been treated with either oral or topical medications in the previous 12 months. 

During his DRO hearing, the Veteran testified that his rash affects his neck, shoulders/arms, back, knee areas, trunk, groin and legs, and was worse in the summer.  He was thereafter scheduled for a VA examination during the summer months.  On August 2016 VA examination, the Veteran reported flares of eczema that affected his elbows, neck and antecubital fossa, treated with hydrocortisone cream on affected areas for less than 6 weeks in the past 12 months.  The examiner indicated that such treated was a topical treatment.  Physical examination was unremarkable, and the examiner noted that the Veteran's dermatitis affected none of his total body area or any of his exposed areas.  

VA treatment records from June 2014 show that the Veteran sought treatment for a rash that he said occurred only on hot days, around his neck, or upper arm or antecubital fossa.  The examiner noted a fine hyperpigmented rash in patches on his collar bone and neck.  See June 2014 treatment record.  Notably, this reported rash history is similar that that made by the Veteran to the December 2013 VA examiner, who determined that less than 5 percent of exposed areas and less than 5 percent of his body was affected.  At a July 2014 primary care visit for headaches, it was noted that the Veteran reported a persistent papular or nodular skin rash.  No assessments as to body or exposed areas affected were furnished at these times.  In June 2016, in summer months, upon hospitalization for other conditions, his skin was assessed as normal, warm and dry, with no wounds, peptic ulcers or other skin problems.  See June 2016 VA treatment record.  Additionally, at a September 2016 primary care appointment, the physician's examination showed that the skin had no rashes and was warm and dry.  See September 2016 treatment record.  

The Board finds that the preponderance of the evidence does not support assignment of a compensable rating at any point during the appeal period.  The Veteran's skin disability does not require use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during any 12 month period of this appeal.  It is noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." See Johnson v. Shulkin, 862 F.3d 1351 (2017).  Here, the Veteran's topical treatment of his skin disability does not meet the definition of systemic therapy because it is only applied to affected areas.  See DRO Hearing Tr. at 3 (noting topical cream used on affected areas).  Additionally, the Board finds that less than 5 percent of the entire body and less than 5 percent of exposed areas are affected by the Veteran's skin disability.  Notably, while the Veteran is competent to assess the total body area affected by his dermatitis, the above-cited history reflects that he has given an inconsistent presentation as to the areas affected by his rash over the course of the appeal period, with much more extensive areas represented in his statements and testimony than in his reports to clinicians.  The Board therefore affords more probative value to the objective findings of the VA examiners, and particularly the December 2013 VA examiner who assessed the nature of the Veteran's skin disability in an active stage, in this regard.  Finally, to the extent the Veteran argues that VA examiners did not examine his groin and buttocks, his statement, alone, is not enough to overcome the presumption that VA examiners have properly discharged their duties.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)


ORDER

Entitlement to an initial compensable rating for dermatitis is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


